DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims are poorly drafted. The only positively recited element in claim 1 is a funnel insert capable of being inserted into a filler tube, capable of forming a space between the filler tube, capable of functioning with a sealing element, and capable of being made of a material that is less flexible than the unrequired sealing element. The claims should be redrafted by the US Attorney to place them into current US practice.
Additionally, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Therefore, “a means for discharging static electricity” invokes 112(f) but the applications failure to describe what this is requires a 112(b) rejection as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is clear to the Examiner that this application and these claims were written by a foreign attorney with little knowledge of the US Patent system. The Examiner requests that the Applicant rely on the expertise of the US Attorney and not merely use the US Attorney as an intermediary to file the correspondence written by a foreign attorney. The US cooperation is requested in bringing these claims into current US practice. The Applicant is reminded of MPEP 2115 which states that the article worked upon by the apparatus does not impart patentability to the claims. In this case, the filler tube and, as written in the claims, the sealing element do not add patentable weight. Please redraft these claims so it is clear what is and is not being claimed.
In re claim 1, it appears that the only positively recited element is the funnel insert. It is clear from the preamble that the filler tube is the article worked upon by the apparatus and per MPEP 2115, the article worked upon by the apparatus has no patentable weight. The Examiner also notes that the sealing element is not positively recited and appears to just be a structure worked upon by the funnel when the funnel insert is used in a filler tube. However, the specification makes it clear that it is the funnel insert and the sealing element and their selected materials that the applicant has invented. Thus, the scope of the claim is unclear because there is a disconnect between the specification and the claims. Lastly, “the outer circumference” lacks antecedent basis. 
In re claim 8, the claim recites a result achieved without reciting how the result is achieved. The scope of the claim cannot be ascertained. 
In re claim 6, the claim limitation “means for discharging static electricity” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This language only ever appears in the claims and there is no disclosure in the specification of this term and therefore no disclosure of what structure is encompassed by the term. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re claim 6, there is no disclosure of the means for language in the specification. It is not clear the applicant was in possession of the invention because it merely recites the result without specifying how the result is achieved. 
In re claim 8, the claim recites the sealing body is designed such that it is capable of compensating for 5mm deviations. The specification fails to recite how this result is achieved. It is not clear the applicant was in possession of the invention because it merely recites the result without specifying how the result is achieved.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2015/0343897 (Kito).
In re claim 1, Kito discloses a funnel insert (15) for a filler tube of a fuel tank for a motor vehicle, the funnel insert being arranged in an end portion of the filler tube intended to receive a fuel nozzle (this is not a required element, regardless it functions as claimed), and there being a space between the outside of the funnel insert and the inside the filler tube (again the space is not required because the claims are directed to the funnel insert not a system having the filler tube and funnel insert, again regardless it functions as claimed), in which space a fluid barrier is arranged, characterized in that the fluid barrier is in the form of a sealing body (again this is not positively recited, regardless 60 is the sealing element) arranged on the outer circumference of the funnel insert, which sealing body comprises a sealing lip (bottom lip where weld Wa is made) resting on the inside of the filler tube (rests on an insdie ledge of tube shown in fig.1, but again this is not a required element of the claim) in portions or circumferentially, and consists of a material having a higher flexibility than the material of the funnel insert (para.40 discloses the same materials described by the application thus the claimed features are inherent).
In re claim 2, Kito discloses the funnel insert consists of POM material (para.40, “polyacetal” is POM) and the sealing body consists of HDPE material (para.40, “high-density polyethylene” is HDPE).
In re claim 3, Kito discloses the funnel insert comprises latching projections (latching projections of the flange 22 shown in fig.1), by means of which the sealing body is latched onto the funnel insert.
In re claim 4, Kito discloses the sealing body is produced together with the funnel insert in a two-component injection molding process (para.40).
In re claim 7, Kito discloses the sealing body has an elongation-at-break value of over 50% (para.40 discloses the same materials described by the application thus the claimed features are inherent).
In re claim 8, Kito discloses the sealing body is designed such that it is capable of compensating for radial distance deviations of the funnel insert to the filler tube, caused by manufacturing tolerances, within a range of at least +/- 5 mm (this merely recited a functional intended result. Kito discloses all of the structure required by the claim therefore the function is presumed inherent. Kito has a ledge that can compensate for differences in ledge diameter).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kito in view of 6,056,029 (Devall).
In re claim 6, Kito fails to disclose the funnel insert and the sealing body comprise means for discharging static electricity to the fill tube and/or an inserted fuel nozzle.
Devall discloses making Pom materials and HDPE materials electrically conductive (col.9 ln.40-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Devall in Kito for the purpose of discharging static thereby preventing explosions. 
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kito.
In re claim 5, Kito fails to explicitly disclose the sealing body is adhesively bonded, welded, clamped or riveted to the funnel insert. However, it would have been an obvious matter of design choice to bond, weld, clamp, or rivet the two pieces together instead of molding them together since the applicant has not disclosed that method of manufacturing the two parts solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with integrally molded process.
In re claim 9, while Kito discloses a filler tube (20,30) having a distance (any distance between a portion of the funnel and a portion of the tube shown in fig.1) present between the filler tube and the funnel insert, it fails to explicitly disclose the exact dimensions claimed.
The applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753